Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an ESS system for charging a fuel cell electric vehicle and an electric vehicle, comprising the structures of a hydrogen tank, a fuel cell stack, a battery pack and a control unit. The operation of the claimed control unit to control power transfer between the fuel cell stack pack and the battery pack and determine a driving mode of the fuel cell stack pack as indicated in Claim 1 represents an abstract idea covering computer design. It is not clear if the term “determine” in the context of the claim means “set” or “operate” the fuel cell in any specific way, and this is further complicated by the fact that although operating modes have been previously described in the claim with respect to the fuel cell stack pack, no driving modes have been claimed as having any specific action associated with the operation of the fuel cell stack pack. As currently written, once the control unit “determines” a driving mode of the fuel cell stack pack, there are no additional steps or operations taken by the controller to cause any material action or change in the ESS system that results from the determination that would be indicative of any “particular treatment” per MPEP 2106.5(a). As written, the claimed controller appears to merely learn about the driving mode of the fuel cell stack. It is the examiner’s position that the judicial exception is not integrated into a practical application because there is no nexus between the determination by the controller of a driving mode and any operation of the ESS system. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structural components of the ESS system are well understood, routine, and conventional. Particularly both Pickles (US 2021/0261010 A1) and Brault (US 2020/0328440 A1) teach well-understood concepts of electrically connecting fuel cells and battery cells to supply electric vehicles. Claims 2-5 all further modify the controller performance, but the limitations fall within the analysis of Claim 1 above since they do not resolve the issues associated with the “determination” made by the control unit recited in Claim 1. 

Claim Objections
Claims 1-5 are objected to because of the following informalities: the preamble of each claim recites “an ESS System”, but since instant specification page 1 indicates that “ESS” stands for “energy storage system”, the claim effectively reads “an energy storage system system” which is redundant. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, the claim recites the limitation "the fuel cell stack pack" in the final three lines of the claim. As the claim previously defines “a hydrogen tank that stores hydrogen and supplies the hydrogen to a fuel cell stack pack” and subsequently “a fuel cell stack pack that operates in an electrolysis mode, or in a fuel cell mode,” there is insufficient antecedent basis for this limitation in the claim. It is unclear if the recitation of “the fuel cell stack pack” in the last three lines of the claim is referring back to the first recitation of “a fuel cell stack pack,” the second recitation of “a fuel cell stack pack,” or both where both recitations of “a fuel cell stack pack” are referring to the same fuel cell stack pack or two distinct fuel cell stack packs. To advance prosecution, in view of the instant figures showing only one fuel cell stack pack (10), the examiner has considered all recitations of “a fuel cell stack pack” in Claim 1 and its dependent claims to refer to the same component.
Similarly regarding Claim 1, the claim recites the limitation “the battery pack” in the second to last line of the claim. As the claim previously defines “power received from a battery pack,” “power transferred to a battery pack,” and “a battery pack that charges and stores power,” there is insufficient antecedent basis for this limitation in the claim. It is unclear if the recitation of “the battery pack” in the second to last line of the claim is referring back to the first recitation of “a battery pack,” the second recitation of “a battery pack,” the third recitation of “a battery pack,” or any combination of these three recited battery packs where all three recitations of “a battery pack” are referring to the same battery pack or three distinct battery packs. To advance prosecution, in view of the instant figures showing only one  battery pack (120), the examiner has considered all recitations of “a battery pack” in Claim 1 and its dependent claims to refer to the same component.
Claims 2-5 depend from Claim 1, and are thus unclear by the same rationales relating to “the fuel cell stack pack” and “the battery pack”. 
Additionally, regarding Claims 3-4, both claims require “the charge amount” of the battery pack. However, there is insufficient antecedent basis for these limitations in the claims as no “charge amount” has been previously recited. To advance prosecution, the examiner has considered the claims based on the description of instant specification page 11.
Additionally, regarding Claim 3, the claim recites “the supply of AC power to the grid,” appearing to imply that the AC power is provided to the grid. However, there is insufficient antecedent basis for this limitation in the claims since Claim 1 indicates that the battery pack “charges and stores AC power of a grid,” appearing to indicate that AC power is received from the grid. In order to advance prosecution, the examiner has considered the limitation in Claim 3 based on instant figure 2 to mean that AC power is received from the grid, not provided to it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Brault (US 2020/0328440 A1), newly cited.
Regarding Claim 1, Brault teaches an ESS system (see figure 2 showing system 1 which provides power to for apparatus 2; the examiner notes that the remainder of the preamble “for charging a fuel cell electric vehicle and an electric vehicle” represents an intended use of the ESS system, and is not a positive recitation of either vehicle; therefore, since a fuel cell electric vehicle consumes power, it is analogous to the apparatus 2 described in [0046] and would be expected to be capable of being charged as required by the intended use recitation), comprising: a hydrogen tank that stores hydrogen (high-pressure bottles 14, see [0060] indicating storage of dihydrogen) and supplies the hydrogen to a fuel cell stack pack (dihydrogen circuit 15 supplies hydrogen to the apparatus 12, 13, which is a fuel cell, see [0058] and [0060]-[0061]); a fuel cell stack pack (apparatus 12, 13, which is a reversible fuel cell/ electrolyzer as indicated in [0058]) that operates in an electrolysis mode (electrochemical unit 13) in which hydrogen is produced by using water and power (see [0056]) received from a battery pack (electrical storage means 11, see [0051] indicating a battery and arrows of figure 2 indicating transfer of power from the electrical storage means 11 to the electrochemical unit 13) and transferred to the hydrogen tank (see figure 2 showing dihydrogen circuit 15 from electrochemical unit 13 to high pressure bottle 14), or in a fuel cell mode (fuel cell 12) in which DC power is produced (see [0052]) and transferred to a battery pack (electrical storage means 11, see [0051] indicating a battery and arrows of figure 2 indicating transfer of power from the fuel cell 12 to the electrical storage means 11) using the hydrogen stored in the hydrogen tank and air (see [0054]); a battery pack (electrical storage means 11, see [0051] indicating a battery) that charges and stores DC power converted from AC power of a grid (intermittent electrical source 10, see [0049] noting that there is necessarily a conversion from DC to AC power in order to use the battery shown by electrical storage means 11) or power supplied from the fuel cell stack pack (see arrows in figure 2 between fuel cell 12 and electrical storage means 11 and [0051]), and supplies the stored power to an electric vehicle dispenser (see arrows in figure 2 from the electrical storage means 11 and the fuel cell 12 to the apparatus 2, noting that these arrows read on the claimed dispenser); and a control unit (control module 30) that controls power transfer between the fuel cell stack pack and the battery pack and determines a driving mode of the fuel cell stack pack (see [0062]-[0063] indicating that the control module 30 controls each of the elements of the system 1, and see [0077] and [0084] indicating the method by which the controller controls of the activation or deactivation status of the fuel cell 12 and electrochemical unit 13, the activation/ deactivation reading on the claimed “driving mode”).
The examiner notes that the recitations of lines 3-5 of the claim indicate that the hydrogen tank supplies the hydrogen to a fuel cell electric vehicle dispenser or a fuel cell stack pack in the alternative, not positively requiring both the hydrogen fuel cell electric vehicle dispenser and the fuel cell stack pack. While the instant specification shows that the hydrogen tank (130) is physically configured to interchangeably supply hydrogen to the fuel cell electric vehicle dispenser (10) and the fuel cell stack pack (110), since Brault teaches one of the hydrogen recipient components (the fuel cell stack pack) recited by the claim in the alternative, the claim is met. This rationale also applies to the alternatively recited operating modes of the fuel cell and the alternatively recited power supplies of the battery pack, although each of the alternatives of these components are anticipated by Brault as indicated above.
Regarding Claim 2, Brault further teaches that the control unit determines a driving mode of the fuel cell stack pack (noting that the claimed driving mode does not appear to be tied to the operating modes of the fuel cell recited in Claim 1 lines 6-11, nonetheless see [0077] and [0084] indicating the activation / deactivation of the fuel cell 12 and electrochemical unit 13 reading on the claimed driving mode) based on at least one of a charging state of the battery pack and a storage amount of the hydrogen tank (see [0062]-[0063]).
Regarding Claim 3, Brault further teaches that the control unit operates the fuel cell stack pack in the fuel cell mode (supplying power to the battery) when the supply of power to the from the grid is cut off (see [0065]-[0066] indicating the calculation of a power balance ΔP(t) based on the power provided by operation of the intermittent electrical source 10, noted as PF(t) corresponding to the claimed grid, where the fuel cell 12 is operated to meet the demand of power consumed by the apparatus 2 that is not met by the intermittent electrical source 10, which would include cases where little or no power is provided by the intermittent electrical source 10 as indicated by the claim) or the charge amount of the battery pack is less than a reference value (see [0094]).
Regarding Claim 4, Brault further teaches that the control unit operates the fuel cell stack pack in the electrolysis mode when the charge amount of the battery pack is a reference value or more (see [0101]-[0102] indicating the electrochemical unit 13 is operated based on the power balance, taking input from the quantity of energy stored by the electrical storage means 11).
Regarding Claim 5, Brault further teaches that the fuel cell stack pack consumes water which is produced when driving the fuel cell mode, when driving in the electrolysis mode (since [0058] indicates that the apparatus 12, 13 may be one single reversible apparatus, it would be inherent that the water produced during fuel cell operation would be re-used during electrolysis).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are alternatively additionally rejected under 35 U.S.C. 103 as being unpatentable over Pickles (US 2021/0261010 A1) in view of Brault (US 2020/0328440 A1), both newly cited. 
Regarding Claim 1, Pickles teaches an ESS system (supply station, see figure 1) for charging a fuel cell electric vehicle and an electric vehicle (see [0033]), comprising: a hydrogen tank (hydrogen gas storage system 4) that stores hydrogen and supplies the hydrogen to a fuel cell electric vehicle dispenser (hydrogen dispenser 7) or a fuel cell stack pack (device capable of converting hydrogen gas into electric power 5, see [0042]-[0043] indicating a reversible fuel cell); a fuel cell stack pack (device capable of converting hydrogen gas into electric power 5, see [0042]-[0043] indicating a reversible fuel cell) that operates in an electrolysis mode in which hydrogen is produced by using water and power received from a battery pack and transferred to the hydrogen tank (device capable of converting electric power into hydrogen gas 3, see [0042] and arrows in figure 1 showing connection between the storage battery system 2 and the hydrogen gas 3 noting that [0043] indicates a reversible electrolyzer for a proton exchange membrane fuel cell or solid oxide fuel cell, which both necessarily use water and power to produce hydrogen), or in a fuel cell mode in which DC power is produced and transferred to a battery pack by using the hydrogen stored in the hydrogen tank and outside air (device capable of converting hydrogen gas into electric power 5, see [0043] and arrows in figure 1 showing connection between the storage battery system 2 and the electric power 5 noting that reversible proton exchange membrane fuel cells and solid oxide fuel cells produce DC power using hydrogen and oxidant such as air as reactants); a battery pack (storage battery system 2) that charges and stores DC power converted from AC power of a grid (power supply unit 1, see [0041] indicating a power grid, noting that the claimed DC conversion is necessary for the function of the storage battery system 2) or power supplied from the fuel cell stack pack (see figure 1 showing arrows from both the power supply unit 1 and the electric power 5 converted from hydrogen going to the storage battery system 2), and supplies the stored power to an electric vehicle dispenser (charger 6).
Although it is the examiner’s position that a generic control unit is necessarily present in Pickles to perform the assessment of power demand and associated power source described in, for example, [0048], Pickles does not explicitly indicate a control unit that controls power transfer between the fuel cell stack pack and the battery pack, and determines a driving mode of the fuel cell stack pack as claimed.
However, Brault also teaches an electric vehicle charging system (system 1, see figure 2) including both a battery (electrical storage means 11, see [0051] indicating a battery) and a fuel cell (apparatus 12, 13, see [0058] indicating a reversible fuel cell/electrolyzer), wherein the driving mode corresponding to the activation or deactivation of components of the electrically connected battery and fuel cell is controlled by a control unit (control module 30, see [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to equip the supply station of Pickles with the controller of Brault in order to optimize the management of energy in the combined battery/ fuel cell system while taking care of the electrochemical devices, thereby extending their lifetime (see Brault [0018]).
Regarding Claim 2, as in Claim 1, Pickles does not teach any particulars of a control unit. 
However, Brault further teaches that the control unit operates the fuel cell stack pack in the fuel cell mode (supplying power to the battery) when the supply of power to the from the grid is cut off (see [0065]-[0066] indicating the calculation of a power balance ΔP(t) based on the power provided by operation of the intermittent electrical source 10, noted as PF(t) corresponding to the claimed grid, where the fuel cell 12 is operated to meet the demand of power consumed by the apparatus 2 that is not met by the intermittent electrical source 10, which would include cases where little or no power is provided by the intermittent electrical source 10 as indicated by the claim) or the charge amount of the battery pack is less than a reference value (see [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to equip the supply station of Pickles with the controller of Brault in order to optimize the management of energy in the combined battery/ fuel cell system while taking care of the electrochemical devices, thereby extending their lifetime (see Brault [0018]).
Regarding Claim 3, as in Claim 1, Pickles does not teach any particulars of a control unit. 
However, Brault further teaches that the control unit operates the fuel cell stack pack in the fuel cell mode (supplying power to the battery) when the supply of power to the from the grid is cut off (see [0065]-[0066] indicating the calculation of a power balance ΔP(t) based on the power provided by operation of the intermittent electrical source 10, noted as PF(t) corresponding to the claimed grid, where the fuel cell 12 is operated to meet the demand of power consumed by the apparatus 2 that is not met by the intermittent electrical source 10, which would include cases where little or no power is provided by the intermittent electrical source 10 as indicated by the claim) or the charge amount of the battery pack is less than a reference value (see [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to equip the supply station of Pickles with the controller of Brault in order to optimize the management of energy in the combined battery/ fuel cell system while taking care of the electrochemical devices, thereby extending their lifetime (see Brault [0018]).
Regarding Claim 4, as in Claim 1, Pickles does not teach any particulars of a control unit. 
However, Brault further teaches that the control unit operates the fuel cell stack pack in the electrolysis mode when the charge amount of the battery pack is a reference value or more (see [0101]-[0102] indicating the electrochemical unit 13 is operated based on the power balance, taking input from the quantity of energy stored by the electrical storage means 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to equip the supply station of Pickles with the controller of Brault in order to optimize the management of energy in the combined battery/ fuel cell system while taking care of the electrochemical devices, thereby extending their lifetime (see Brault [0018]).
Regarding Claim 5, Pickles further teaches that the fuel cell stack pack consumes water which is produced when driving the fuel cell mode, when driving in the electrolysis mode (since [0042]-[0043] indicates that the fuel cell and electrolyzer may be one single reversible apparatus, it would be expected that the water produced during fuel cell operation would be re-used during electrolysis).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sridhar (US 7364810 B2), Cherchi (US 2012/0295175 A1), and Yakabe (JP 2013199675 A)- teach various reversible fuel cell systems, Kim (KR 20110041336 A)- teaches a fuel cell / electrolyzer that supplies hydrogen and power, Hwang (KR 20200073375 A)- teaches a fuel cell and battery combination, Ishihara (JP 6042385 B2) and Ito (JP 6005503 B2)- teach fuel cell / battery combinations that supply hydrogen and power to vehicles.
The following art is not prior but is made of record because it is considered pertinent to applicant’s disclosure: Volk (US 2022/0227247 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/					/MILTON I CANO/Examiner, Art Unit 1723					Supervisory Patent Examiner, Art Unit 1723